Holmes, J.
1. The motion, to quash was rightly overruled': Any one may make a complaint who is competent to make oath to it. The offence is alleged to have been committed at Cambridge, and therefore is shown to be within the jurisdiction of the court. St. 1882, c. 233. In the opinion of a majority of the court, the Pub. Sts. c. 112, § 206, must be construed to punish throwing a missile at a car whether in use or not* and therefore it was unnecessary to allege that the car was in use at the' time. It was also unnecessary to describe the car more particularly, and if there had been any defect in this respect, or in respect of the place, it would have been a defect of form, which could not be objected to for the first time in the Superior Court. Pub. Sts. e. 214, § 25.
2. The evidence of the existence of the corporation was competent. Commonwealth v. Bakeman, 105 Mass. 53, 60. Pub. Sts. a. 169, §§ 68, 69. The certificate of the Secretary of the Commonwealth, provided for in the Pub. Sts. o. 106, §§ 21, 22, is for corporations established under that chapter, or taking advantage of its provisions. It was also competent to prove the ownership of the car by the testimony of'one witness describing its particular marks, coupled with that of another that the car bearing those marks belonged to the company. Moreover, possession was enough. Pub. Sts. c. 214, § 14.
3. The instructions requested were given in substance, so far as correct and material. The word “ stone ” did not need definition. , Exceptions overruled.